Action to recover damages for personal injuries to plaintiff, who is alleged to have been run over by defendants’ tractor. Judgment entered on the verdict of a jury in favor of defendants reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. In the interest of substantial justice, and on the ground that the verdict is against the weight of the evidence, there should be a new trial. Lazansky, P. J., Johnston and Close, JJ., concur; Hagarty and Adel, JJ., dissent and vote to affirm the judgment.